Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 18-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marx et al.(4,243,755) in view of Prasad (2006/0046622).
Marx et al. discloses open-celled flexible polyurethane foam materials, crosslinked to degrees required by applicants’ claims, as defined by applicants’ claims that include reinforcing materials in overlapping amounts and sizes with the ranges of values of applicants’ claims (see abstract, column 2 line 46 – column 3 line 12 and column 3 line 16 – column 7 line 14, column 9 lines 1-45 and Examples 4-8).  Though Marx et al. does not particularly use the terms  “mattresses”/”mattress pads” in citing potential applications for their products. However, it is seen that the support and cushion materials could suitably function as “mattresses”/”mattress pads” and are sufficient to meet the “mattress”/”mattress pad” requirements to any degree required by the limits of the claims.
Marx et al. differs in that it does not specifically require the particles of applicants’ claims.  However, it does recognize employment of its reinforcing materials for reinforcing and other strengthening effects (column 3 lines 9-15 and column 4  lines 49-61), and Prasad discloses diamond particles as claimed (paragraphs [0035] & [0037]) to be useful in polyurethane foam preparations for the purpose of imparting abrasive effects.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the diamond particles of Prasad in the preparations of Marx et al. for the purpose of imparting their known abrasive and other reinforcing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  
As to the thermal transfer characteristics now set forth by applicants’ claims, owing to the closeness of the materials realized through the combination of Marx et al. with Prasad and the recognized high thermal conductivities that are possessed by the additive materials involved, it is held that the thermal conductivity attributes now set forth by applicants’ claims would necessarily follow from the realization of the physical arrangements provided for through the combination of Marx et al. and Prasad.      
As to differences in sizing and amounts of particulates, both Marx et al.(column 3 line 45 et seq.) and Prasad (paragraph [0037]) offer overlap regarding sizing and Marx et al. is sufficient regarding overlap in amounts of reinforcing agent (column 4 lines 6-23).  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 . Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any amount and size of the particulates disclosed through the combination of Marx et al. and Prasad for the purpose of imparting reinforcing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to any difference in claims over Marx et al. regarding additional layers of the claims, it is held that employment of additional support layers in the making of foam articles for purposes of providing support and reinforcement to articles formed is a well known enhancement in the manufacture of polyurethane foam products.  Further, Prasad discloses actualization of such added layers in the making of its foamed products (paragraph [0055]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized added support layers as provided through the combination of Prasad with Marx et al. in forming the products of Marx et al. for the purpose of imparting reinforcing and support effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered. However, rejection is maintained.
Applicants’ amendments to the claims are addressed in the body of the rejection above.

The following previous arguments are maintained to be still applicable:
Motivation to combine is maintained to be evident for all of the reasons laid out in the rejection above.  One looking to utilize reinforcing additive materials with additionally provided abrasive effects in the preparations of Marx et al. would look to the utilization of the additive materials of Prasad to the achievement of such ends.  As both references relate to the successful realization of polyurethane articles containing additive materials, it is maintained that a sufficient demonstration of the expectation of success is made evident through the teaching and fair suggestions of their combination.  
 Additionally, as to applicants' discussion of the problem solved by their invention, in addition to the points made in the body of the rejection above, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.

As to applicants’ latest remarks on reply, no arguments specific to the positions of the instant rejection are set forth on reply. Accordingly, no further response is seen necessary at this time. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765